     Case 2:18-bk-22881-NB        Doc 10 Filed 11/16/18 Entered 11/16/18 11:47:01              Desc
                                   Main Document     Page 1 of 2

     RONALD A. NORMAN (SBN #62282)
1
     LAW OFFICES OF RONALD A. NORMAN
2    5404 Whitsett Avenue Ste 133
     Valley Village, CA 91607                                           FILED & ENTERED
3    818-761-7181
     Email: ronaldanorman@scbglobal.net
4
                                                                              NOV 16 2018
5
                                                                         CLERK U.S. BANKRUPTCY COURT
6                           UNITED STATES BANKRUPTCY COURT Central District of California
                                                           BY sumlin     DEPUTY CLERK
                             CENTRAL DISTRICT OF CALIFORNIA
7

8                                                  )              CHANGES MADE BY COURT
                                                   ) Case No.: 2:18-bk-22881-NB
     In re:                                        )
9
                                                   ) Chapter 13
10                                                 )
     Socorro Reister                               ) ORDER GRANTING DEBTOR’S MOTION
11                                                 ) TO EXTEND TIME TO FILE OPENING
                                                   )
12                                                 ) DOCUMENTS
                                                   )
13                                                 )
                              Debtor               )
14                                                 )
                                                   )
15                                                 )
                                                   )
16
           The Court, having considered the Debtor’s Motion to Extend Time to File Opening
17

18
     Documents dated November 14, 2018 (the “Motion”), hereby Grants the Motion and Orders

19   that the Debtor shall have until _________________, 2018 to file all of the relevant documents
20   required.
21
           The debtor has filed a motion for extension of time to file required documents (the
22
     “Extension Motion”). The current deadline is November 14, 2018.
23

24            This Bankruptcy Court has reviewed the Extension Motion, and finds and

25   concludes as follows. First, any extension requires a showing of sufficient cause.
26
     Second, a maximum extension generally is two weeks, because that provides a total of
27
     approximately one month to file the case commencement documents, which is
28
     generally plenty of time, and cases that are filed but not diligently prosecuted are not a




                                               ORDER- 1
     Case 2:18-bk-22881-NB          Doc 10 Filed 11/16/18 Entered 11/16/18 11:47:01           Desc
                                     Main Document     Page 2 of 2

     proper use of the bankruptcy system. Third, it is important for parties in interest to
1

2    have key documents available to them before the meeting of creditors (11 U.S.C. §

3    341(a)), which is scheduled for December 7, 2018. Taking into consideration the
4
     foregoing and the matters set forth in the Extension Motion, it is hereby ORDERED:
5

6           1. The Extension Motion is granted as follows: the debtor must file all required

7              documents no later than November 27, 2018 (the required documents are

8              listed in notice(s) from this Bankruptcy Court that have been mailed to the

9              debtor and are available on the docket).

10

11
                                                ###

12

13

14

15

16

17

18

19

20

21

22

23

24

25        Date: November 16, 2018

26

27

28




                                               ORDER- 2
